Citation Nr: 1748099	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

(The issues of whether the creation of a debt as a result of overpayment of compensation benefits related to North Carolina drill pay for 2008, 2009, 2010; as well as Dependents' Educational Assistance (DEA), was proper, and if so, whether waiver of collection of overpayment is warranted will be addressed in a future separate decision under a different docket number.)

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active military service from August 2004 to October 2005.  He also had a period of active duty for training from February 1980 to September 1980.

This matter comes to the Board of the Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the October 2009 rating decision, the RO reduced the Veteran's disability rating for IVDS of the thoracolumbar spine from 20 percent to 10 percent, effective August 10, 2009.  He expressed disagreement with the RO's decision.  In both the October 2009 and the later September 2013 statement of the case (SOC), the RO considered whether the reduction in the Veteran's disability rating was proper.  

In an August 2015 decision, the Board determined that the reduction was improper, and restored the 20 percent rating.  Also during the decision, the Board determined that the RO's consideration of the rating reduction included consideration of whether a higher disability rating was warranted.  As such, the Board accepted that both issues were currently in appellate status.  The increased rating was remanded for further development, to include a contemporaneous examination.

In a February 2017 rating decision, service connection was granted for bilateral lower extremity radiculopathy, each rated at 20 percent, effective October 24, 2016 (the date of the most recent VA examination).  The Veteran has not expressed disagreement with the ratings or the effective date assigned.  As such, these issues are not before the Board at this time.


FINDING OF FACT

For the entire period under consideration, the Veteran's thoracolumbar IVDS was not productive of forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or neurological impairment other than compensable bilateral lower extremity radiculopathy, as of October 24, 2016.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for IVDS of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

By way of history, in an October 2007 rating decision, the RO granted service connection and assigned a 20 percent disability rating for IVDS of the thoracolumbar spine.  The grant was effective October 16, 2005.  

In a November 2008 rating decision, the RO continued the 20 percent disability rating for IVDS of the thoracolumbar spine.  In May 2009, the Veteran sought reconsideration of the November 2008 rating decision and the 20 percent rating.  

In August 2009, the Veteran underwent a VA (contract) lumbar spine examination.  He reported chronic, severe pain of the spine which increased with activity.  He also reported symptoms of stiffness, fatigue, spasms, decreased motion, and numbness.  On examination, in particular, muscle spasm was absent and there was no guarding of movement.  Range of motion (ROM) was 70 degrees of flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, 20 degrees of right rotation, and 18 degrees of left rotation.  There was pain at the end ranges of all noted ROM.  The examiner also reported that function of the spine was additionally limited by pain and that pain had a major functional impact.  An X-ray of the lumbar spine revealed a remote mild compression fracture at L2.  The examiner commented that this appearance could also be a normal anatomic variant.  Otherwise, the lumbar spine X-ray was negative.  

In an October 16, 2009, rating decision, the RO reduced the Veteran's disability rating from 20 percent to 10 percent for IVDS of the thoracolumbar spine, effective August 10, 2009 (the date of the above VA examination.)  

Thereafter, on October 29, 2009, the RO received from the Veteran additional medical evidence.  The evidence consisted of a statement and assessment report from a VA physician related to the Veteran's mental and physical disability picture.  The evidence also consisted of records associated with the Veteran's North Carolina Army National Guard (NCANG) Medical Evaluation Board (MEB).  These records, dated in September 2009, included evidence associated with the Veteran's thoracolumbar spine disability.  In a narrative opinion from an MEB physician, it was noted,

[The Veteran] has received cortisone injections and Botox injections to the facets of his upper back and lower cervical spine (with initial, mild pain improvement) and he had continued to undergo physical therapy for his spine, left shoulder, and right knee.  The service member was also seen for pain management at the Tarboro Clinic in Tarboro, North Carolina and was treated with NSAIDs, narcotic pain medication, muscle relaxants, and physical therapy including hot packs.  



The MEB physician also noted:

Because of continued chronic pain in his neck, back, and left shoulder, [the Veteran] was referred to Neurosurgery at [Naval Medical Center] Portsmouth[, Virginia,] and was seen by them on 29 February 2008.  They noted that the [Veteran] had multiple pain trigger points for his spine and left shoulder pain.  Radiographs (MRI of C, T, and L spine) were reviewed and mild degenerative disc disease with a very small paracentral L5-S1 protrusion without nerve root or thecal sac impingement was noted.  Neurosurgery determined that the [Veteran] has a complex pain syndrome and there is no surgical indication at this time.  

The MEB physician went on to note: 

[The Veteran] was evaluated by [Womack Army Medical Center or WAMC] Orthopedics for purposes of the MEB and noted that the chronic pain in the [Veteran's] neck, back, left shoulder, and right knee had failed to respond to conservative . . . management. .  . . Currently, [the Veteran] continues to experience daily pain in his neck, back, left shoulder, and right knee despite daily use of Morphine.  

Finally, the MEB physician commented, with regard to the Veteran's prognosis, that:

Concerning the chronic neck and back pain, due to the chronic nature of degenerative disc disease, the [Veteran's] pain is expected to persist for at least the next five years and could possibly worsen with increased activity.  

In the August 2015 remand, the Board found the statement and assessment report from a VA physician as well as the NCANG MEB report findings to be relevant pertinent evidence.  It was noted that the evidence was in existence at the time of the October 2009 rating decision, but not available to the RO at that time, as it was received later in October 2009.  The Board noted that the RO did not reconsider the rating reduction in light of the additional evidence, nor was the evidence cited to or discussed in a September 2013 SOC.  Based on the findings, the Board found, among others, that the rating reduction was not proper and subsequently restored the 20 percent evaluation.  Thereafter, as noted, the increased rating issue was remanded for a contemporaneous examination.

Pursuant to the August 2015 remand, the Veteran was examined in October 2016.  The examination documented a diagnosis of thoracolumbar strain status post healed mild compression fracture of L2 with radiculopathy (bilateral sciatic nerve).  ROM revealed forward flexion is reduced to 60 degrees and there is objective evidence of pain.  There is evidence of muscle spasm, guarding, and localized tenderness that does not result in an abnormal gait.  There is moderate radiculopathy of the bilateral sciatic nerve.  There was no noted ankylosis or incapacitating episodes.

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. §  4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected thoracolumbar spine disability is currently evaluated pursuant to Code 5243, which provides a rating for IVDS.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

In the context of examinations evaluating the musculoskeletal system, the United States Court for Veteran's Claims (Court) has held that when pain is associated with movement, an examination must comply with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or otherwise when the joint is used repeatedly over a period of time.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2014).  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id.  The Board notes that under 38 C.F.R. § 4.40, functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  

As noted above, the lumbar spine disability is assigned a 20 percent rating for the entire appeal period.

As noted, the Veteran's lumbar spine is rated under IVDS.  The Board has considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the Veteran is shown to have lumbar spinal disc disease, at no time during the rating period has there been lay or medical evidence showing his thoracolumbar spine disability is manifested by incapacitating episodes of IVDS with a total duration of at least 4 weeks during the past 12 months affecting the low back.  Therefore, the thoracolumbar spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes at any time during the appeal period.

The Board further finds that the preponderance of the evidence is against granting a disability rating in excess of 20 percent for the low back disability at any time during the appeal period.  The evidence reflects a consistent picture of flexion greater than 30 degrees, without ankylosis.  As noted, in order to receive the next higher 40 percent schedular rating based upon limitation of motion of the spine, the record would need to reflect that the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less.  38 C.F.R. § 4.71a, Code 5242, Note (2).  The objective medical evidence of record does not demonstrate such limitation.  In summary, the evidence of record does not more nearly approximate the criteria for a 40 percent rating at any point during the applicable period.  Accordingly, a higher 40 percent rating is not warranted under Code 5242 under the General Rating Formula for Diseases and Injuries of the Spine.

In reaching such determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body. Additionally, on VA examinations, VA examiners specifically found no additional range of motion loss with repetitive testing.  Thus, a higher rating is not warranted. 38 C.F.R. §§ 4.40 , 4.45 (2016); DeLuca, supra; Mitchell, supra.

Pertinent to any associated neurologic impairment, the Board observes that the Veteran's service-connected bilateral lower extremity radiculopathy is evaluated as 20 percent disabling as of October 24, 2016, for right lower extremity; and 20 percent disabling as of October 24, 2016, for left lower extremity.  In this regard, the Board finds that the evidence fails to show any associated objective neurologic abnormalities other than moderate right and left lower extremity radiculopathy as of October 24, 2016.  Furthermore, the remainder of the record is negative for any additional associated objective neurologic abnormalities, including bowel or bladder impairment.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Veteran has been granted entitlement to TDIU from October 2005 due to his service-connected disabilities. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher increased rating for his disability.  Therefore, in denying such increased rating, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for IVDS of the thoracolumbar spine is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


